Citation Nr: 0307461	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  99-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1961 to August 1981.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied service 
connection for a back disorder, a bilateral knee disorder, a 
bilateral foot disorder, and a bilateral ankle disorder.  In 
March 2001, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  An upper back disorder had its onset in service.

2.  Scoliosis of the mid back had its onset in service; 
arthritis of the mid back was not present in service or for 
many years later, and is not related to disease or injury in 
service or to a service-connected disability.

3.  The low back conditions in service were acute and 
transitory, and resolved without residual disability; the low 
back condition found many years after service is not related 
to a disease or injury in service or to a service-connected 
disability.

4.  A right knee disorder was not present in service or for 
many years later, and is unrelated to disease or injury in 
service or to a service-connected disability.

5.  A left knee disorder is not found.

6.  A right or left foot disorder is not demonstrated.

7.  A right or left ankle disorder is not demonstrated.


CONCLUSIONS OF LAW

1.  Degenerative osteoarthritis of the cervical spine was 
incurred in active service.  38 U.S.C.A. §§ 1110,1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Scoliosis of the thoracic spine was incurred in active 
service; degenerative osteoarthritis of the thoracic spine 
was not incurred in active service; nor may osteoarthritis of 
the thoracic spine be presumed to have been incurred in 
active service; nor is osteoarthritis of the thoracic spine 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2002).

3.  Degenerative osteoarthritis of the lumbosacral spine was 
not incurred in active service; nor may degenerative 
osteoarthritis of the lumbosacral spine be presumed to have 
been incurred in active service; nor is degenerative 
osteoarthritis of the lumbosacral spine proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).

4.  Bursitis of the right knee was not incurred in or 
aggravated by active service; nor is bursitis of the right 
knee proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).

5.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

6.  A right foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

7.  A left foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

8.  A right ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

9.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination and he 
and his representative have been sent a statement of the case 
and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a November 2002 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims for service connection for a 
back disorder, bilateral knee disorder, bilateral foot 
disorder, and bilateral ankle disorder, and that there is no 
prejudice to him by appellate consideration of the claims at 
this time without providing additional assistance to the 
veteran in the development of his claims as required by the 
VCAA or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Factual Background

The veteran had active service from May 1961 to August 1981.

Service medical records show that the veteran was seen for 
complaints of a dull ache in the sacral area in January 1969.  
He reported no trauma to the back.  X-ray examination of the 
lumbosacral spine was reportedly normal.  The impression was 
muscle spasm.  In April 1970, he was seen for low back 
sprain.  In June 1971, he was seen for acute back strain.  A 
medical recommendation for flying duty dated in July 1971 
notes that the veteran had acute back strain.  In November 
1971, he was seen for low back syndrome.  In September 1976, 
he was seen for acute lumbosacral strain.  A physical therapy 
consultation dated in September 1976 notes that the veteran 
had mild acute lumbosacral strain.  

Service medical records reveal that X-ray examination of the 
veteran's cervical spine in February 1978 demonstrated 
degenerative changes.  In March 1978, he was seen for 
musculoskeletal strain of the lower back.  A clinical record 
dated in March 1978 shows a diagnosis of musculoskeletal 
strain of the lower back.  A physical profile report dated in 
May 1979 shows he had low back pain.  A physical therapy 
profile dated in May 1979 reveals that he was seen for low 
back strain.  A chest X-ray in September 1980 showed the 
veteran had scoliosis of the thoracic spine directed toward 
the left.

The report of the veteran's medical examination in March 1981 
for retirement from service shows no complaints regarding a 
back disorder.  A back disorder was not found on examination.  
The service medical records are negative for any disorder of 
the knees, feet or ankles.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1982 to 
2002.  The more salient medical reports are discussed below.

Private medical reports show that the veteran was seen by a 
chiropractor on numerous occasions for various problems 
beginning in 1982.  In 1984, he was seen for painful feet and 
low back pain.  In 1988, the veteran was seen for low back 
and knee pain, and cervical problems.  The diagnoses were 
lumbosacral stain with myositis and spasm; and anterior leg 
muscle soreness.  In July 1988, it was noted that he had 
strained his lower back while working with friends.  A report 
dated in August 1988 notes that the veteran had slipped on a 
wet floor at work.  X-rays were taken of the lower back, 
middle thoracic, and cervical spine that demonstrated 
subluxation complex of the left ilium, as well as T-10, T-4, 
and C-4.  

A private medical report from a chiropractor dated in May 
1990 notes that X-ray evaluation of the veteran's spine 
revealed no definite evidence of recent fracture, dislocation 
or gross pathological alteration.  The lumbar spine was 
hypolordotic in the neutral posture.  There appeared to be 
advanced disc space narrowing at the L5/S1 vertebral level 
with moderate osteophyte formation.  There was a facet 
syndrome present at the L5/S1 vertebral level.  There was a 
large osteophyte formation present at the L4 vertebral level 
on the left.  The cervical spine was hypolordotic in the 
neutral posture.  There was a diffuse moderate degenerative 
condition noted from the C3 through the C6 vertebral levels.  
There appeared to be moderate left convexity upper thoracic 
scoliosis present.

A report from the above noted chiropractor dated in April 
1991 shows the veteran was found to have lumbosacral muscle 
spasm.  A report dated in June 1992 shows that the veteran 
was using shoe inserts.  

A private medical report dated in March 1994 shows that X-
rays of the veteran's left ankle were taken.  No 
abnormalities were found.

A private medical report shows that a CT (computed 
tomography) scan of the veteran's lumbar spine was taken in 
June 1994.  The impressions were minimal and diffuse bulge of 
the disc at L3-4; early changes of spinal stenosis at L4-5 
with diffusely bulging disc, degenerative disc changes, and 
thickening of the ligamentum flavum; and diffusely bulging 
disc at L5-S1 and a prominent posterior osteophyte that was 
abutting the thecal sac on the left side and was obliterating 
the posterior recesses on the same side.

A private medical report dated in May 1997 signed by the 
chiropractor who treats the veteran notes that the veteran 
had persistent neck and upper back pain.  The impressions 
were cervical sprain/strain; and muscle spasms.  

A private medical report dated in January 1998 and signed by 
the chiropractor who treats the veteran and a medical doctor 
notes that the veteran had bilateral knee pain.  It was 
opined that he might have some osteoarthritis related to age, 
but the veteran's knee complaints were believed to be related 
to a systemic condition.

A private medical report dated in May 1999 signed by the 
chiropractor who treats the veteran notes that the veteran 
had neck and upper back pain.  It was noted that he had 
limited range of motion of the cervical spine.

A private medical report dated in October 1999 signed by the 
chiropractor who treats the veteran notes that the veteran 
was seen for right knee problems.  The diagnosis was bursitis 
of the right knee.

A private medical report dated in October 1999 shows that X-
rays were taken of the veteran's right knee.  No 
abnormalities were found.

The veteran underwent a VA examination in December 2002 
pursuant to the March 2001 Board remand in order to determine 
the nature and extent of any back condition, and to obtain an 
opinion as to whether or not any back condition found was 
related to a condition in service.  The examiner reviewed the 
evidence in the veteran's claims file.  X-rays of the 
thoracic and lumbar spine revealed moderate degenerative 
osteoarthritic changes with narrowing of the intervertebral 
disc spaces at L4-5 and L5-S1 and throughout the entire 
lumbar spine with marginal osteophytes.  The thoracic spine 
showed similar degenerative changes.  The diagnostic 
impressions were degenerative osteoarthritis of the lumbar 
spine, and diabetic neuropathy.  The examiner opined that the 
veteran's degenerative changes of the thoracic and lumbar 
spine were related to the aging process, and unrelated to the 
back conditions in service.  The examiner opined that the 
veteran's paresthesia of the foot and hand was clearly more 
consistent with diabetic polyneuropathy.

In March 2003, the veteran submitted additional argument and 
a report from his treating chiropractor dated in December 
2002.  The veteran noted that he was not comfortable with the 
judgment of the physician who conducted the December 2002 VA 
examination and he requested another VA examination.  The 
chiropractor noted that it appeared from the veteran's 
clinical history that the veteran strained his lumbosacral 
and sacroiliac region in service that caused structural 
misalignments into this area resulting in a posterior facet 
encroachment of L5 on S1 as well as subluxation complex at 
the pelvis and lumbar spine.  The chiropractor opined that 
the veteran's pain was due to posterior facet syndrome and 
lumbar subluxations and pelvic subluxations.  Those 
conditions were treated and were manageable over the past 20 
years.  During that time frame, the conditions, due to any 
other traumatically induced issue, became degenerative and 
developed imbrication and degenerative joint disease into the 
facets, bilaterally, and disc disease as well.  The past 
diagnoses were posterior facet syndrome, subluxation of the 
lumbar spine, chronic lumbosacral strain, and sacroiliac 
sprain/strain.


II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  The record does not show 
that the veteran engaged in combat with the enemy.  Nor does 
he assert that his claims are based on combat injuries.  
Under the circumstances, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.


A.  Service Connection for a Back Disorder

A longitudinal review of the evidence shows that the veteran 
has upper, mid, and low back disorders.  The Board will 
consider entitlement to service connection for each of those 
disorders.

The service medical records show that the veteran was found 
to have degenerative arthritis of the cervical spine.  The 
post-service medical records also demonstrate the presence of 
this condition.  The overall evidence indicates that this 
condition had its onset in service and supports granting 
service connection for it.  Hence, service connection is 
granted for degenerative osteoarthritis of the cervical 
spine.

With regard to the mid back disorder, the service medical 
records show that the veteran was found to have scoliosis of 
the thoracic spine in service.  The post-service medical 
records reveal that he has scoliosis and degenerative 
osteoarthritis of the thoracic spine.  The evidence does not 
indicate whether the scoliosis of the thoracic spine is 
congenital in nature or due to some incident of service, and 
the Board finds that the overall evidence is in equipoise as 
to whether or not the scoliosis of the thoracic spine had its 
onset in service.  Under the circumstances, the veteran's 
prevails on his claim for service connection for scoliosis of 
the thoracic spine with application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The medical evidence, however, does not reveal the presence 
of the degenerative osteoarthritis of the thoracic spine 
until many years after service, and does not link this 
condition to an incident of service or to the service-
connected cervical spine disorder or to the scoliosis of the 
thoracic spine.  The examiner who conducted the veteran's 
December 2002 VA examination opined that the veteran's 
degenerative osteoarthritis was due to the aging process.  
There is no competent evidence to refute that opinion.  
Statements from the veteran are to the effect that his back 
problems began in service, but this evidence is not 
considered competent because the record does not show that he 
has the training, education or experience to make medical 
diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(1) 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for degenerative osteoarthritis of the thoracic spine, and 
the claim is denied to this extent.  The evidence supports 
granting service connection for scoliosis of the thoracic 
spine and the claim is granted to this extent.

The service medical records show that the veteran was treated 
various low back problems.  Those records, however, do not 
show the presence of a low back disorder at the time of his 
separation from service and do not show that he had arthritis 
of the lumbosacral spine.  X-ray examination of his 
lumbosacral spine in January 1969 was reportedly negative.  
The post-service medical records show continuous treatment 
for low back problems, but the report of the veteran's most 
recent examination in December 2002 for VA purposes shows 
only one low back disorder, degenerative osteoarthritis of 
the lumbosacral spine.  The examiner who conducted that 
examination opined that this condition was due to the aging 
process and not to the low back conditions treated in 
service.  

In correspondence received in March 2003, the veteran 
reported that he was dissatisfied with the judgment of the 
physician who conducted the December 2002 VA examination and 
requested another VA examination.  The report of the December 
2002 VA examination shows consideration of all the evidence 
in the veteran's claims file and the opinion of the physician 
who conducted the examination is supported by a review of the 
relevant evidence in the veteran's case and support by sound 
medical principles and is adequate for resolution of the 
veteran's claim for service connection for a low back 
disorder.

In a December 2002 report, the chiropractor who treats the 
veteran noted that it appeared from the veteran's clinical 
history that the veteran strained his lumbosacral and 
sacroiliac region in service that caused structural 
misalignments into this area resulting in a posterior facet 
encroachment of L5 on S1 as well as subluxation complex at 
the pelvis and lumbar spine.  The chiropractor opined that 
the veteran's pain was due to posterior facet syndrome and 
lumbar subluxations and pelvic subluxations.  Those 
conditions were treated and were manageable over the past 20 
years.  During that time frame, the conditions, due to any 
other traumatically induced issue, became degenerative and 
developed imbrication and degenerative joint disease into the 
facets, bilaterally, and disc disease as well.  The past 
diagnoses were posterior facet syndrome, subluxation of the 
lumbar spine, chronic lumbosacral strain, and sacroiliac 
sprain/strain.

The Board recognizes the opinion of the chiropractor to the 
effect that the veteran has a low back condition due to 
injury in service, but this opinion is based in good part on 
clinical history reported by the veteran.  Whereas, the 
report of the physician who conducted the December 2002 VA 
examination is based on a review of all the evidence in the 
veteran's claims file.  The Board finds that the opinion of 
the physician who conducted the December 2002 VA examination 
to be more persuasive than the opinion of the veteran's 
treating chiropractor.

After consideration of all the evidence, the Board finds that 
the veteran's low back conditions in service were acute and 
transitory, and resolved without residual disability.  The 
Board finds that the evidence does not show the presence of 
degenerative osteoarthritis of the lumbosacral spine until 
many years after service and does not link this condition to 
a disease or injury in service or to a service-connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for a low back disorder, and the 
claim is denied.

B.  Service Connection for a Bilateral Knee Disorder

The service medical records do not show the presence of a 
right or left knee disorder.  While the post-service medical 
records indicate the presence of occasional right and left 
knee problems, those records do not demonstrate the presence 
of a left knee disability.  The post-service medical records 
indicate the presence of right knee bursitis, first found in 
the 1990's, but do not link this condition to a disease or 
injury in service or to a service-connected disability.

After consideration of all the evidence, the Board finds that 
the evidence does not show the presence of a right knee 
disorder in service or for many years later, and does not 
link this condition to an incident of service or to a 
service-connected disability.  The Board finds that the 
evidence does not demonstrate the presence of a left knee 
disorder.  The preponderance of the evidence is against the 
claims for right and left knee disorders, and the claims are 
denied.


C.  Service Connection for a Bilateral Foot Condition

The service medical records do not show the presence of any 
right or left foot condition.  While the post-service medical 
records indicate that the veteran was seen for problems with 
his feet, those records do not demonstrate the presence of 
any right or left foot disorder.  38 C.F.R. § 3.303(b).  The 
Board notes that the report of the veteran's VA examination 
in December 2002 indicates that the veteran has paresthesia 
of some extremities due to diabetes mellitus, but does not 
demonstrate the presence of any specific right or left foot 
disability.

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of a right or left foot 
disorder.  Under the circumstances, service connection cannot 
be granted for a disorder of either foot as noted in the 
above legal criteria.  The preponderance of the evidence is 
against the claims for right and left foot disorders, and the 
claims are denied.




D.  Service Connection for a Bilateral Ankle Disorder

The service medical records do not show the presence of any 
right or left ankle condition.  Nor do the post-service 
medical records indicate the presence of such a disorder.  
After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of a right or left ankle 
disorder.  Under the circumstances, service connection cannot 
be granted for a disorder of either ankle as noted in the 
above legal criteria.  The preponderance of the evidence is 
against the claims for right and left ankle disorders, and 
the claims are denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for arthritis of 
the thoracic spine, a low back disorder, right and left knee 
disorders, right and left foot disorders, and right and left 
ankle disorders because the preponderance of the evidence is 
against those claims.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. 
App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for degenerative osteoarthritis of the 
cervical spine is granted.

Service connection for scoliosis of the thoracic spine is 
granted.

Service connection for degenerative osteoarthritis of the 
thoracic spine is denied.

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

